Title: To George Washington from David Humphreys, 24 September 1786
From: Humphreys, David
To: Washington, George



My dear General,
Hartford [Conn.], Septr 24th 1786

I had the pleasure, before I left New York, to receive your favor containing the enclosures respecting Asgil’s affair, and am taking measures for their publication—Interested, as I feel myself in your wellfare & happiness, I could not but be extremely affected by the account of your ill-health; and beg you will let me know in what condition your health is, as I shall not find myself at ease until I hear of its re-establishment.
Not having found in my journey Genl Knox, (who was at the eastward) or any of our particular friends, with whom I might converse unreservedly on the subject of the Cincinnati; I have delayed writing to you until I could have an opportunity of advising with Colo. Trumbull, Colo. Wadsworth & Mr Trumbull of this town—and now I have to inform, that it is their unanimous sentiment, it would not be of any good consequence, or even advisable for you to attend the next General Meeting. Agreeably to your desire in this case, I forward you the draft of a circular letter, of which you will, of course, My dear General, make such use as you shall judge most expedient, either by altering, suppressing, or communicating it. I am sensible the subject is a very delicate one, that it will be discussed by posterity as well as by the present age, and that you have much to lose & nothing to

gain by it in their estimation—Under this persuasion, caution was the primary point, & it has consequently been the object to avoid as much as possible, every thing that will be obnoxious to censure on the part of the public as well as of the Society. Whatever communication is made, it ought to have the property of a two-edged weapon, & to cut both ways. We have had a State Meeting at New Haven since my return, in which, I found there was no disposition to adopt the Institution as altered and amended—I moved therefore to postpone the discussion until after the next General Meeting, this was unanimously carried, and they appointed Genl Parsons, Col. Wadsworth, Mr Pomeroy, Dr Styles (Presidt of the College) & myself their Delegates. Having learnt it was wished & expected the General Meeting would be holden at New York, I have ventured to propose that place accordingly.
As to the subject of politics, they wear so unpleasing an aspect, I hardly dare enter into a disquisition of them. You will have seen by the public papers that every thing is in a state of confusion in the Massachusetts. Our freind Cobb, who is both a General of Militia & a judge of the Court in the County where he resides, is much celebrated for having said, “he would die as a General, or sit as a Judge.” This was indeed a patriotic sentiment. His firmness in principles, & example in conduct effected a suppression of the mob—but the Court was adjourned in consequence of the Governor’s order. I have just now seen an account of the tumults in New Hampshire: Genl Sullivan has behaved nobly, & put a period to a very considerable insurrection, without the effusion of blood. Rhode Island continues in a state of phrenzy & division on account of their paper currency. A useful example to such of their neighbours as wish to profit by it. This State, which seems rather more tranquil & better disposed than those before mentioned, has had an election of representatives for the Assembly since my arrival. More gentlemen lately belonging to the Army, have been elected than on any former occasion. Amongst these are Genl Huntington, Colos. Wadsworth, Wyllys, Bradly, myself, & many others who may be personally unknown to you. But what appears most singular & proves some revolution of sentiment, is, that Major Judd, who 3 years ago was driven by an armed Mob out of the town to which he belonged on account of commutation, should now

have a seat in the Assembly from the same town.
The Assembly will sit at New Haven, through the months of Octr & Novr at which place, I request you will advise me of the receipt of this letter. Colo. Trumbull is in town & desires to be presented most affectionately to yourself, Mrs Washington & the family at Mt Vernon. For myself, having wrote a poem expressive of the satisfaction I experienced in my residence there, & having since been told by some better judges than myself, it is not destitute of merit, I take the liberty of offering a Copy & wish it may be acceptable to my amiable & dear friends under your roof—they are entitled to all my gratitude for their hospitality & freindship—to you, My dear Genl, I need only say that no one is more entirely & sincerely devoted than your faithful friend & hble Servt

D: Humphreys

